Exhibit HARLEYSVILLE NATIONAL CORPORATION CERTIFICATION PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Harleysville National Corporation (the “Corporation”) Quarterly Report on Form 10-Q for the period ending March 31, 2008, as filed with the Securities and Exchange Commission (the "Report"), I, Paul D. Geraghty, President, Chief Executive Officer and Director of the Corporation, certify, pursuant to 18 U.S.C. Section 1350, as added by Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. To my knowledge the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation as of and for the period covered by the Report. /s/ Paul D. Geraghty Paul D.
